                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                      Desc
                                                                                                     Main Document    Page 1 of 50


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                 UNITED STATES BANKRUPTCY COURT
                                                                  10                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                               LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                     Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                                  Chapter 11
                                                                  14                                    Debtor.                   DEBTOR’S NOTICE OF OBJECTION
                                                                                                                                  AND OBJECTION TO CLAIMS THAT
                                                                  15                                                              LACK SUPPORTING
                                                                                                                                  DOCUMENTATION; MEMORANDUM
                                                                  16                                                              OF POINTS AND AUTHORITIES AND
                                                                                                                                  DECLARATION OF LUETIAN SUN IN
                                                                  17                                                              SUPPORT THEREOF
                                                                  18
                                                                                                                                  This Objection Affects The Following
                                                                  19                                                              Claimants:
                                                                                                                                  Chengdu Houshi Advertising Co., Ltd.,
                                                                  20                                                                Claim 20000
                                                                                                                                  Coq Tengjun Investment (HZ )(LP),
                                                                  21                                                                Claim 20016
                                                                  22                                                              Date:          May 7, 2020
                                                                                                                                  Time:          1:30 p.m.
                                                                  23                                                              Place:         Courtroom 1368
                                                                                                                                                 Roybal Federal Building
                                                                  24                                                                             255 E. Temple Street
                                                                                                                                                 Los Angeles, California 90012
                                                                  25                                                              Judge:         Hon. Vincent P. Zurzolo

                                                                  26

                                                                  27
                                                                       1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ               Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17            Desc
                                                                                                        Main Document    Page 2 of 50


                                                                   1              PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or

                                                                   2   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368

                                                                   3   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los

                                                                   4   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure

                                                                   5   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                   6   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   7   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   8   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   9   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                  10   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                  11   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   extent and in the manner as may be set forth in such objection or request, or as ordered by the Court
                                        LOS ANGELES, CALIFORNIA




                                                                  13   before the voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia, the debtor
                                           ATTORNEYS AT LAW




                                                                  14   and debtor in possession herein (the “Debtor” or “YT”), will object (the “Objection”) to claim

                                                                  15   number 20000, filed by Chengdu Houshi Advertising Co., Ltd. (“Claim 20000”), and claim number

                                                                  16   20016, filed by Coq Tengjun Investment (HZ)(LP) (“Claim 20016”, and together with Claim 20000,

                                                                  17   the “Claims”), on the grounds that the Claims do not attach supporting documentation or other

                                                                  18   information to support the Claims.

                                                                  19              True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  20   which have been served on Chengdu Houshi Advertising Co., Ltd and Coq Tengjun Investment

                                                                  21   (HZ)(LP) (the “Claimants”), attaching their corresponding claim(s), and the Request for Judicial

                                                                  22   Notice (“RFJN”), filed concurrently herewith.

                                                                  23              PLEASE TAKE FURTHER NOTICE that the Objection has been served upon Claimants

                                                                  24   and all parties entitled thereto and is based upon the supporting Memorandum of Points and

                                                                  25   Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  26   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  27   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                Desc
                                                                                                     Main Document    Page 3 of 50


                                                                   1   Objection and all matters of which the court may properly take judicial notice.

                                                                   2            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   3   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   4   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to the

                                                                   5   hearing date. Responses must contain a written statement of all reasons the Objection is opposed

                                                                   6   and must include declarations and copies of all documentary evidence on which the responding party

                                                                   7   intends to rely. Responses must be filed either electronically or at the following location:

                                                                   8                                       United States Bankruptcy Court
                                                                                                             Attention: Clerk’s Office
                                                                   9                                            255 E. Temple Street
                                                                                                              Los Angeles, CA 90012
                                                                  10

                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that if a response is not timely filed and served, the
                                           ATTORNEYS AT LAW




                                                                  14   Debtor will request that the court grant the relief requested in the Objection without further notice or

                                                                  15   hearing.

                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the

                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it

                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of

                                                                  19   substantial evidence or argument.

                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining

                                                                  21   the Objection; (ii) disallowing the Claims in their entirety for voting purposes only; and (iii) granting

                                                                  22   such other and further relief as may appropriate under the circumstances.

                                                                  23
                                                                       Dated:            2 2020
                                                                                  April __,                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By      /s/ Malhar S. Pagay
                                                                                                                              Richard M. Pachulski
                                                                  26                                                          Jeffrey W. Dulberg
                                                                                                                              Malhar S. Pagay
                                                                  27
                                                                                                                              Counsel for Debtor and Debtor in
                                                                  28                                                          Possession

                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17              Desc
                                                                                                     Main Document    Page 4 of 50


                                                                   1                                MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C.

                                                                   7   §§ 101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket

                                                                  19   No. 45]. The Committee consists of the following members: (i) Ping An Bank., Ltd. Beijing Branch;

                                                                  20   (ii) China Minsheng Trust Co., Ltd; (iii) Shanghai Leyu Chuangye Investment Management Center

                                                                  21   LP; (iv) Jiangyin Hailan Investment Holding Co., Ltd; and (v) Shanghai Qichengyueming

                                                                  22   Investment Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtors’ creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17            Desc
                                                                                                     Main Document    Page 5 of 50


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13   C.      The Objection and Request for Relief
                                           ATTORNEYS AT LAW




                                                                  14           True and correct copies of Claim 20000 and Claim 20016 are attached as Exhibits “1” and “2,”

                                                                  15   respectively, to the RFJN.

                                                                  16           The Claims cannot be substantiated as the Claimants have provided no supporting

                                                                  17   documentation or other information to support the Claims. Therefore, the Claims should be

                                                                  18   disallowed for voting purposes.

                                                                  19                                                      III.
                                                                  20                                                 ARGUMENT
                                                                  21   A.      Procedural Requirements for Objections to Claims
                                                                  22           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  23   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  24   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  25   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  26           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  27   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  28   address provided on the proof of claim, on each Claimant’s address registered with the National


                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                Desc
                                                                                                     Main Document    Page 6 of 50


                                                                   1   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                   2   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                   3   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                   4   hereon, the Trustee will have complied with Bankruptcy Rule 3007.

                                                                   5   B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   6           With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,

                                                                   7   that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the

                                                                   8   amount of such claim in lawful currency of the United States as of the date of the filing of the

                                                                   9   petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is

                                                                  10   unenforceable against the debtor and property of the debtor, under any agreement or applicable law

                                                                  11   for a reason other than because such claim is contingent or unmatured ….”
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   C.      Burden of Proof
                                        LOS ANGELES, CALIFORNIA




                                                                  13           All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                           ATTORNEYS AT LAW




                                                                  14   allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof

                                                                  15   of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.

                                                                  16   § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which

                                                                  17   claims are based in order to carry its burden of establishing a prima facie case against the debtor.

                                                                  18   Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a

                                                                  19   claim should not be allowed if that claim is unenforceable against the debtor and property of the

                                                                  20   debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).

                                                                  21           Once the objector raises “facts tending to defeat the claim by probative force equal to that of

                                                                  22   the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623

                                                                  23   (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a

                                                                  24   preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated

                                                                  25   Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).

                                                                  26   “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In

                                                                  27   considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying

                                                                  28   records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d


                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                    Desc
                                                                                                     Main Document    Page 7 of 50


                                                                   1   955, 957-958 (9th Cir. 1998).

                                                                   2   D.      The Claim Should Be Disallowed for Plan Voting Purposes
                                                                   3           Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow

                                                                   4   a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                   5   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   6   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   7   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   8   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   9   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                  10   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                  11   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the
                                           ATTORNEYS AT LAW




                                                                  14   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  15   E.      The Claims Lack Sufficient Documentation to Satisfy Rule 3001(a)
                                                                  16           It is the initial burden of a claimant to allege facts sufficient to support its claim in order for

                                                                  17   the claim to be conferred prima facie validity under section 502 of the Bankruptcy Code. See In re

                                                                  18   Allegheny International, Inc., 954 F.2d 167, 173 (3d Cir. 1992) (“[A] claim that alleges facts

                                                                  19   sufficient to support a legal liability to the claimant satisfies the claimant’s initial obligation to go

                                                                  20   forward”); In re Smurfit-Stone Container Corp., 444 B.R. 111, 117 (Bankr. D. Del. 2011).

                                                                  21           Further, to comply with Rule 3001, a claim based on a writing must attach the writing

                                                                  22   forming the basis for the claim. Bankruptcy Rule 3001(a).

                                                                  23                    The Bankruptcy Code provides that "[a] creditor. . . may file a proof of
                                                                                        claim." 11 U.S.C. § 501(a). Because the code does not define "proof of
                                                                  24
                                                                                        claim," we look to the Federal Rules of Bankruptcy Procedure. "A
                                                                  25                    proof of claim is a written statement setting forth a creditor's claim. . . .
                                                                                        [It] shall conform substantially to the appropriate Official Form." Fed.
                                                                  26                    R. Bankr.P. 3001(a). The relevant form is Official Form 10, which
                                                                                        requires a claimant to "[a]ttach redacted copies of any documents that
                                                                  27                    support the claim, such as promissory notes, purchase orders, invoices,
                                                                                        itemized statements of running accounts, contracts, judgments,
                                                                  28
                                                                                        mortgages, and security agreements." Fed. R. Bankr.P. Official Form

                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                 Desc
                                                                                                     Main Document    Page 8 of 50


                                                                   1                    10. Form 10 also instructs a claimant that "[i]f the documents are not
                                                                                        available, please explain." Id. When a proof of claim is executed and
                                                                   2                    filed in accordance with the provisions of Rule 3001 (including
                                                                   3                    Official Form 10), it "constitutes prima facie evidence of the validity
                                                                                        and amount of the claim." Fed. R. Bankr.P. 3001(f).
                                                                   4           In re Kirkland, 572 F.3d 838, 840 (10th Cir. 2009). In Kirkland, the United States Court of
                                                                   5   Appeals for the Tenth Circuit held that a claim lacking adequate documentation should be
                                                                   6   disallowed, since allowing a claim without adequate documentation would improperly place the
                                                                   7   burden on the objector to disprove an unsubstantiated claim. Id. at 841. “[T]he requirements of
                                                                   8   Rule 3001(c) and Official Form 10 are meaningless unless they require sufficient documentation that
                                                                   9   has some evidentiary import and establish something other than the same conclusory allegations set
                                                                  10   forth in the proof of claim form itself. [citation] The rules rightfully require creditors to attach
                                                                  11   minimal supporting documentation for their claims so that a debtor can evaluate their validity
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   without discovery or extraordinary expense.” In re Taylor, 363 B.R. 303, 307-08 (Bankr. M.D. Fla.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       2007) (citation omitted); In re Crutchfield, 492 B.R. 60, 74 (Bankr. M.D. Ga. 2013) (same).
                                                                  14           Here, the Claimants have not provided any documentation to substantiate their claims and, as
                                                                  15   such, the Claims should be disallowed for purposes of voting on the Debtor’s Plan.
                                                                  16
                                                                                                                          IV.
                                                                  17                                 GENERAL RESERVATION OF RIGHTS
                                                                  18           The Debtor expressly reserves the right to amend, modify or supplement this Objection, and
                                                                  19   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,
                                                                  20   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed
                                                                  21   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should
                                                                  22   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his
                                                                  23   rights to object on other stated grounds or on any other grounds he discovers during the pendency of
                                                                  24   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the
                                                                  25   holders of any such claims.
                                                                  26                                                      V.
                                                                  27                                                   NOTICE
                                                                  28           The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the

                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17              Desc
                                                                                                     Main Document    Page 9 of 50


                                                                   1   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                   2   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                   3
                                                                                                                        VI.
                                                                   4

                                                                   5                                              CONCLUSION

                                                                   6            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                   7   relief requested herein and granting the Debtor such other and further relief as is just and proper.
                                                                   8
                                                                       Dated:             2 2020
                                                                                    April __,                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   9

                                                                  10
                                                                                                                     /s/ Malhar S. Pagay
                                                                  11                                                 Richard M. Pachulski
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                     Jeffrey W. Dulberg
                                                                  12                                                 Malhar S. Pagay
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                     Attorneys for Debtor and Debtor in Possession
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328678.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17               Desc
                                                                                                     Main Document    Page 10 of 50


                                                                   1                                    DECLARATION OF LUETIAN SUN

                                                                   2           I, Luetian Sun, declare as follows:

                                                                   3           1.       I am one of Debtor’s advisors who assist the Debtor with various financial and

                                                                   4   business matters. I also have served as Faraday & Future, Inc.’s (“FF”) Investor Relations

                                                                   5   Coordinator since January 2019. Prior to joining FF, I received a bachelor’s degree in civil

                                                                   6   engineering from Beijing University’s School of Civil Engineering and Architecture and a Master of

                                                                   7   Business Administration degree from the University of California at Riverside.

                                                                   8           2.       I am in regular communication with the Debtor’s professionals, including legal

                                                                   9   counsel.

                                                                  10           3.       I submit this Declaration (the “Declaration”) in support of the Debtor’s Objection to

                                                                  11   Claims That Lack Supporting Documentation (the “Objection”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           4.       If I were called to testify as a witness in this matter, I could and would competently
                                        LOS ANGELES, CALIFORNIA




                                                                  13   testify to each of the facts set forth herein.
                                           ATTORNEYS AT LAW




                                                                  14           5.       At the direction of the Debtor, I have reviewed and analyzed the Claims that are the

                                                                  15   subject of the Objection, and have discussed my findings with both the Debtor and his legal counsel.

                                                                  16   Based on my analysis, I have determined that the Claims cannot be substantiated as the Claimants

                                                                  17   have provided no supporting documentation or other information to support the Claims. The Claims

                                                                  18   should therefore be disallowed in their entirety.

                                                                  19           I declare under penalty of perjury under the laws of the United States of America that the

                                                                  20   foregoing is true and correct.
                                                                                                2nd day of April, 2020, at _______________,
                                                                               Executed on this ____                       Los Angeles      California.
                                                                  21

                                                                  22

                                                                  23
                                                                                                                              ____________________________
                                                                  24                                                          Luetian Sun

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328678.3 46353/002
Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                         Main Document    Page 11 of 50




                            EXHIBIT 1
                Case 2:19-bk-24804-VZ                     Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                            Desc
                                                           Main Document    Page 12 of 50
United States Bankruptcy Court for the District of Delaware

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020000

 Case Number:          19-12220                                                                      File Date:           10/17/2019 14:25:53



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 成都厚石广告有限公司
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □✔ No □ Yes.      From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          成都厚石广告有限公司
             ________________________________________________________              Name        ________________________________________________________

Address       重庆市江北区观音桥红鼎国际C座26-18
              _______________________________________________________              Address     _______________________________________________________

           _______________________________________________________                             _______________________________________________________

           _______________________________________________________                             _______________________________________________________

City        重庆市
           _______________________________________________________                 City        _______________________________________________________

State      ______________________                 400020
                                       ZIP Code _______________________            State       ______________________        ZIP Code _______________________
                            P.R.CHINA
Country (if International): __________________________________________             Country (if International): __________________________________________
              0086 13608331388
Phone:       _______________________________________________________               Phone:     _______________________________________________________
              365005@qq.com
Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□✔ No                                                                              □✔ No
□ Yes.                                                                             □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    507
                                                       Date        Filed
                                                            the Case      04/02/20
                                                                     Was Filed                       Entered 04/02/20 23:48:17                              Desc
 6. Do you have any number you use to
                                                            Main Document                     Page 13  of 50
                                                                                                   8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           51,440.72
                                                $_______________________________________
□
✔ No
                                                                                                       Examples: Goods sold, money loaned, lease, services performed,
                                                                                                       personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other             copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                           Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                 such as health care information.

     ____ ____ ____ ___
                                                □✔ No
                                                □ Yes.   Attach statement itemizing interest, fees,
                                                                                                        Contract/Executory Contract
                                                                                                       _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                 10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                    □
                                                                        ✔ No                                        □
                                                                                                                    ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                        □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                        any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal        $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                         12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                            under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________            □
                                                                        ✔ No
                                                                                                                                         some categories, the law limits the
                                                                                                                                         amount entitled to priority.
Basis
i     for perfection:                                                   □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                        □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,         child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that       □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                             rental of property or services for personal, family, or
Value of property:                        $_____________________        household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                        □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                        earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________           filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the          11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                      □ Taxes or penalties owed to governmental units.
                                                                        11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                             $_____________________
default as of the date of the petition: $_____________________          □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                        507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                         $_____________________
                                                                        □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable       (___________) that applies.
                                                                        * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                        or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                     Page 2 of 3
    Part 3:       Case
               Sign Below2:19-bk-24804-VZ                    Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                             Desc
                                Check the appropriate box:
                                                              Main Document    Page 14 of 50
    The person completing
    this proof of claim must    □
                                ✔ I am the creditor.
    sign and date it. FRBP
    9011(b).
                                □ I am the creditor’s attorney or authorized agent.
                                □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
    If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
    electronically, FRBP
    5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
    courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
    rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
    signature is.
                                I declare under penalty of perjury that the foregoing is true and correct.
    A person who files a
    fraudulent claim could         傅航夏                                                                            10/17/2019 14:25:53
                                 _____________________________________
                                ____________________________________________________________                     __________________________________
    be fined up to $500,000,
                                Signature                                                                       Date
    imprisoned for up to 5
    years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
    §§ 152, 157, and 3571.
                                          傅航夏
                                Name      ______________________________________________________________________________________________
                                         重庆市江北区观音桥红鼎国际C座26-18
                                Address _____________________________________________________________________________________________

                                          _____________________________________________________________________________________________

                                          _____________________________________________________________________________________________

                                City       重庆市
                                          _____________________________________________________________________________________________
                                                                                                 400020
                                State      ________________________________________________ Zip _________________________________________
                                                            P.R.CHINA
                                Country (in international) _______________________________________________________________________________
                                          0086 13608331388
                                Phone     _____________________________________________________________________________________________
                                           365005@qq.com
                                Email     _____________________________________________________________________________________________




                                                                                     Page 3 of 3

重   市
                     Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                                              Main Document    Page 15 of 50




i'$.i~~~JJi~r-is>t1ti~~ ~~cu                 ·
      tt~!r~;;:1').:a,.:tt~U~a-,=:- :
      ittJJ- : ffifi\.iitltE2017$6J!lh~U
                                                                       i.ttlJ= = tiff•a i.tttJ
              B!iB~IDm"Ftt.itlJJ
        i!tSl    :&fi.Ui ( 7C )  i:£~11:tfeJ                    iWfl       ~(jr;)                 ~11:tfe.J
           1       334,072        2017/4/14                          1          334,072         2017/4/14
           2       334,072        2017/5/31                          2          334,072         2017/5/31
           3       912,625        2017/6/30                          3          334,072         2017/6/30
           4       912,625        2017/7/31                          4          334,072         2017/7/31
                                                                     5          334,072         2017/8/31
      .A't
      ct         2,493,395                                           6          334,072         2017/9/30
                                                                     7          334,072 2017/10/31
                                                                     8          154,891 2017/11/30
                                                                     9                 -        2017/12/31
                                                                eit           2,493,395
Case 2:19-bk-24804-VZ           Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                         Desc
                                 Main Document    Page 16 of 50




     ittll- : ffil!l!Jii/Jl'f2017lic61'll!lil9tllB
               ltilmmliillria;ll:it1'1                               ittil= : . iiil!lttia;ll:ittlJ
      illlll      .i:D   (,c)        ia;~H1fll)            illlll         \tD ( ,c)             lb"Xll<Jfll)
           1         302.431       2017/4/14                     l           302,431         2017/4/14
           2         302,431       2017/5/31                     2           302,431         2017/5/31
           3         794,946       2017/6/30                     3           302.431         2017/6/30
           4         794,946       2017/7/31                     4           302.431         2017/7/31
                                                                 5           302.431         2017/8/31
       filt        2,194,754                                     6           302,431         2017/9/30
                                                                 7           302.431 2017/10/31
                                                                 8            77,735 2017/11/30
                                                                 9                          2017/12/31
                                                           filt            2,194.754

     F.t:X~r.(ljli§t:)J!lfllil!ff. fii~:r.i'J~.i~EJ(lg~itM~B!l~~.
     ~..Ltll<:Xlli"'l!Hli\!e: . :fi!!~1M:ni21JI • 6a.&ilt!t,Jiil . flt- 0                                     it.\ilJ.
    ~ll!flla.Jiltii1i'il\'fOJJl!!!J:±lAiRl:rrlWBll9 . 1£\it'i!J~'f'J!! , , ,                ,ttif,i;~,
                                                                                  :
                                                                                            ..,.. -·
                                                                                            ~     .       r


                                                         *~i'JJ!illll\/8.li).~~                   t~), li!0~
                                                                                                ~ ~).'(   -
                                                         2o I1 ilc 4                  F.I   .:..If./-'
                                                           , . ·, 1!) /t
    lf-1'.llml! C~l;,'il l ffl!!~a.J r.J~1        *~ _           clii'.Wltfi , ),fijrn~aJ ~jj1jii£i!~
    it.\ilJ'l$fl'JslffiJllfl-!li1*iiUl!f:E. !ili*!l:      Jtll;l;J2£l{?..~8/'l~ . l*\iEJtllfa.Jnlll.S~itl\~
    'B~ll9Eilf'.t:Xij'jflJJIJlB~1'1'/'l              '      Jo{' ~-
                                                         llsl- (;lt..i,,;             Jij~~~
                                                             I

                                                         21>17        ~       4       P.I 1/f            B
                     Case 2:19-bk-24804-VZ      Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17        Desc
                                                 Main Document    Page 17 of 50




itilJ-: ffi~fj iu)i".f2 017~6F.11Effiu$7~~~1i
                       1

                                                                                     itt!J= : & if.ti~~ft~~it i JJ
       ~ ~il.lti'zAu:m~ ~~itt.lJ
  i!tjj!    ~~ ( 7t)                    .tt~Bi:tia.l                        illiR        '.frii!li ( ~)                         ~~B1iaJ
                               I




       1         94,,573               2017/4/14                                 1             94,573                          2017/4/14
                                                                        -

       2         94,573 I 2017/5/31                                 I            2             94,573                          2017/5/31

       3        244,379                2017/6/30                    I
                                                                                 3             94,573                          2017/6/30
                               "   -                                I


       4        244,379            I         n
                                       2011 ;31                                  4             94,573                          2017/7/31
                                                                                 s             94,573                          2017/8/31
                                                                    I


 ~+             677,903
                           -                                        I
                                                                                 6             94,573                          2017/9/30
                                                                    I
                                                                                 7             94,573 2017/10/31
                                                                                 8             15,893 2017/11/30
                                                                                                                      -

                                                                                 9                                         2017/12/31
                                                                            .o.·t
                                                                            i::i,:           677,903


11~~~1,:i_~ § t:J1*1s'zit±fj , @J!ffl~lfifi11~:ii:Wii5J~.!§ittU:irz~OMJ®~.
1,1-..1:~,;.x~r~*~ , ti~x1~=1.J~a~ , :s=~&Jtt~~ , :Fi~~                                                                        ~@itti!~i.t~u.
~0~f,\,;3Jtltmi14rfr:iJ~i:r.Jte~tt~U$!'.B, ~itt)J13f'J=~,                                      I,~        ~\~~~)tt,
                                                                                                    ,. ~_
                                                                                                     ,-2-,1
                                                                                                              ~                               "·
                                                                                                                                      . ·---:- \:
                                                                                              f '
                                                                                                    .."'-;.,1
                                                                                                          r
                                                                                                                          ..     .A      ~ , .. ..

                                                                                                                                                   j

                                                                        ffitm~~~~f§~f.Q* ~·-:Jiffl ) _~,~~
                                                                                                    .                                        .{
                                                                            ], () 17 $        4- . F3                          ;4-\ _' $.,:',.
                                                                                                                •••
                       Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                                                Main Document    Page 18 of 50




oxw t--~r~~~~~g_i :
     i tx-J~g_j~l1}:ft~i.ttlJ~D1' :

     it!IJ- : ittlUi4lt£2017~6~d91-tS                                         rHB= : a&Uttait u
              M!iiftmM'"fimitlfl
       ilt/Jl   ~3m ( n)    i!,,,~lMieJ                              ittJjt        ~~       <n >           fHXE·jla]

          1       662,080        2017/4/ 14                                1       662,079.74            2017/ 4/ 14

          2       662,080        2017/ 5/ 31                               2       662,079.74            2017/ 5/ 31

          3     1,815,250        2017/6/30                                 3       662,079 74            2017/6/ 30
          4     1,815,250        2017/7/ 31                                4       662,079 74            2017Fl/31
                                                                           5       662,079.74            2017/8/31

      ~+        4,954,660                                                  6       662,079 74            2017/9/30
                                                                           7       662079 74 2017/10/31
                                                                           8       320,10191 2017/11/30
                                                                           9                             1017/12/ 31
                                                                     8i:t            4,954,660


     f1~t!~:J-rm §I 79~ititt~:r mWJ~~i1~~fi;!c] ~.!§tti!ht£lliifii~1£.
                                  I


     ~:J-...t~W.X~Ft-§1*W , ~~tx-.tffi.=n~ffl , ~   ~ IE , ~c
                                                           ' ~~
     jzO~~~tltWJWfi:i.J~RJl±l~ff~tt~U~~ mttttJJ~i'l=f.i • ~;)!
                                                             I




                                                                                                           llr   B
Case 2:19-bk-24804-VZ        Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                 Desc
                              Main Document    Page 19 of 50




       iftlJ- : ffiOO~rJH':E2017~6F.JIEW!i$'Mm
              ~~~J{Si:iluml'~~it~J                        it:tiJ= : foof.t{¥~~~it:tJJ
        itil§t    ~gilj ( jr;)    i±~B1fsJ       itr/Jr       tri~,i ( ~ )      1±ffeA81fsJ
              1       158,912    2017/4/14              1         158,912     2017/4/14
              2       158,912    2017/5/31              2         158,912     2017/5/31
              3       415,702    2017/6/30              3         158,912     2017/6/30
              4       415,702    2017/7/31              4         158,912     2017/7/31
                                                        5        158,912      2017/8/31
        ..6..'t
         oi.:       1,149,228                           6        158,912      2017/9/30
                                                        7        158,912 2017/10/31
                                                        8          36,846 2017/11/30
                                                        9                    2017/12/31
                                                 filt          1,149,228
            Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17    Desc
                                     Main Document    Page 20 of 50




 ittll- : ffiWJnbl'I2017.ff6.1=JD~~$
        Hffl!Jil!irr~"Ftt3.tittl                                ititl= : Hf*•Hitill

  um        ~ (J"C)           )!~lrjfe]                 u         ~~ (-]'C)             i!~B:tieJ
      1        317,639       2017/4/14                      1         317,639          2017/4/14
      2        317,639       2017/5/31                      2         317,639          2017/5/31
      3        836,738      2017/6/30                       3         317,639          2017/6/30
      4        836,738      2017/7/31                       4         317,639          2017/7/31
                                                            5         317,639          2017/8/31
  tnt        2,308,756                                      6         317,639          2017/9/30
                                                            7         317,639 2017/10/31
                                                            8          85,280 2017/11/30
                                                            9                     2017/12/31
                                                       "''t
                                                       c:,'J;      2,308,756

i-:t~~l,:J.ljli§J:J.fwttfj . ~Jlij~ll,t-1-:ttii!iiEJfffi~ittlJftfiliilllffi(ii~
~~~~~1*W.'fi3mg=nirul,E~~~~ . ftE'J
~amfroJtJtWi!i'fcJ~E'J::B~~ittJ=r.s£t:J . Jffli.t tll~




*~~00 (~t~ J ~l!R~E'J Fal-~ .fk
1.t:1w:aa':JKtfi'7Id§-1!2fii~1±.       m
~~~a':lmtf:1~~1J}tlj8~:i\-1'~
Case 2:19-bk-24804-VZ     Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17      Desc
                           Main Document    Page 21 of 50




                                            't   lj   =:   fl.tii ii~i.tt1J




                                            7
                                            3                       2017/6/30
                                                                    2017/7/31
                                                                    2017/8/31
           2 26 ,498                                                2017/9/30
                                                                   2017/10/31
                                                                   2017/11/30
                                                                   20 7/12/31




                       ~1 ~

 IIOl~a5J4t..u•fPJ &J~
                 Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                                          Main Document    Page 22 of 50




 iti'J- : ffi*l\3ibt£2017~ 6~ J!i(!J~~gn                                 ittil= : Di*l!l!DittlJ
        Uli«LluJl'"Fi:IlttittJJ
   ilt~    ~fiili ( 7t)     imllltiaJ                         itt/!1'.       ~!iii ( 7t )        JB'..i:11'.tieJ
             l     116,614        2017/4/14                          1           116,614        2017/4/14
             2     116,614        2017/5/31                          2           116,614        2017/5/31
             3     293,941        2017/6/30                          3           116,614        2017/6/30
             4     293,941        2017/7/31                          4           116,614        2017/7/31
                                                                     5           116,.614       2017/8/31
  .£>. 't
   i::i i;         821,110                                           6           116,614        2017/9/30
                                                                     7           116,614 2017/10/31
                                                                     8             4,810 2017/11/30
                                                                     9                          2017/12/31
                                                              "8-it              821,110


f'f~~l:).:ijll§~~f\/ltt~J" ~Jffi~ll,~;j~~mt\0]~~.!§ltttl~~f!i8fl-Oiia~.
                                   I


~:.t.t~~m.F.mf~~ , ;filmit-JJilm . ~~~ , ~EJ
~[!fflEJ!ltffli~JPJ~ii.lte~~li:i.tt~.:f:5~ ' m{i.ffiJ~f'I=~ ' i:
                                                                                            -
                                                                                                          ·.~
                                                            *U~ffi~g~~~~
                                                                                                 ~      -    *"
                                                                                                      ~~t- ~~El
                                                                                   •
                                                             -i.017       ti=-     4,~ :1"'·
                                                                                        ~ ...
                                                                                              8'

                                                                                                ffl~pj ~fjiji£ii~
                                                                                                iiEJfflfl3]7:1I3i;f~i.ttl




                                                                                                     /'f 8
          Case 2:19-bk-24804-VZ        Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17               Desc
                                        Main Document    Page 23 of 50




tittfftPJti!iD~«':@1.Jfl. mnl~aJ '

        t Ilfl.l 2D &l?::~'Uf.~it k1.J~D""F
       tttl- JI,IIIJiJJEE20l 7JJ;61illlJl*ta                      ittll:: : aR£~illll(l1-ttJ
                   llllJl(llE II Fl:Hl;\tl!I
         ·II 1'        f'    . n: )     'itffi11,IJJ      1/flW       ~o    ! ;,i; I          i:(i,;tlj1dJ

              l             .216.214   2017/4/14              I            276.rJ.4          J.017/4/14
              }             216.224    2017/5/31              2            276,224           2017/,/31

              3             756.726    2017/6/30              3            276,22.4          2017/6/30
              ,,            7S6,726    2017/7/31              4            276,224           2017/7/31
                                                              5            276,224           2017/8/31

         $it            2.06~.901                             6            276,124           2017/9/30
                                                              7            276,224 2017/10/31
                                                              8            132,331 2017/11/30
                                                              9                              2017/12/31
                                                          ~t              2,065,901


       1'1~}:iW/t:,.l}j!i§7:J~lliimT , titWl~l!atf.tJX:&~till!§itt~Bm'{ijl,t
       ~~;;,:i;F~ , ~ffj;j;g=.1:fiSS , ~ ~ j E • ~~tl<lfl'I                                                  tttil.
       ~!M.ffililtfll~(DJ!JtP.J~tJ~l'l!J • miit~'l5i'FIB , VJ.*'                                 ~if:
                                                                                           ~'i),•       '~ ~ -
                                                                                       -                        -        -
                                                         ffi1.!l\WrJJti~           m (t<> ~~ s..'"                  t•

                                                           J.Ol   f £1=     lj-    .  I/Jr ~\~                  1.
                                                                                      -- = ...
      5'ifil~ C:lt:W. l :fli!tl~i5J lll1!i~ Sf-Ur.
      i.t.l!JJ'f5r$~f;ffft!§- ~i*~ff. !!!l~
      '*5~~!'lWm'~IIJlB&--_1'J:l


                                                                                               /ly      13
                                   Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17       Desc
                                                            Main Document    Page 24 of 50




                                                                                                                                               '

                                                                                                                                               '




i.t!IJ- : ffiJJil~i1.)r£2017~6F.1litffii~~$                                                   itilJ= : ni~{jl{;~~itiJJ
        l!lilii'JO!ftiltl~~~i.ti'J
  i!tffl:         ~~w     (n)         tt~B1f§J                                    ittffl:             ~wi ( n)                 ~~B1fsJ
              1         208,408    2017/4/14                                                  1                   208,408     2017/4/14

              2         208,408    2017/5/31                                                  2                   208,408     2017/5/31
              3         543,560    2017/6/30                                                  3                   208,408     2017/6/30

              4         543,560    2017/7/31                                                  4                   208,408     2017/7/31
                                                                                              5                   208,408     2017/8/31

  ~'+
  i::::l i;            1,503,936                                                              6                   208,408     2017/9/30
                                                                                              7                   208,408 2017/10/31
                                                                                              8                    45,078 2017/11/30
                                                                                                          '
                  l\
                                                                                              9                               2017/12/31
                                                                                 ~'+
                                                                                  i::::l i;               1,503,936


                                                                                                                                           '




                                                                                                                                           •




ffiim~oo < ~ ~~ ) ~~~~~ ~~x1                               **~~                  0
                                                                                       l:J.   ~   , ' '       ,   '!l ~ ) ~~~~~ x1~~i±~

.:r.;~~XEB~illI11;xr.ooiU!t~ 8@1'1'-J:3                                       §                                     ~ul,
                                                                              ;fm~~ ·                             t~ , ~~~~
                                                                                 -~  o'           .
                                                                                                            ---~.
                                                                                                          ~1 ·&~
                                                                              2-~                 i       ,l             F3    /fr E3
              Case 2:19-bk-24804-VZ    Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17     Desc
                                        Main Document    Page 25 of 50




   it'ill- : .ffiW~i'JJl'£2017$6~1"'!9'~gB
           liiiii~O'lffll"FYttttJ                                      itttl= : S'i{!!illltt~ittJJ
     ilt!Jl    ~iM(:rcl              l!~BitfaJ                ut/l!:       ~~       ( 7G)     H:~fl'.!1sJ
          1        518.449          2017/4/14                        1          518,449      2017/4/14
          2        518,449      2017/5/ 31                           2          518,449     2017/5/31
          3     1,333,741       2017/6/30                            3        518449        2017/6/30
         4      1,333,741       2017/7/31                         4           518,449       2017/ 7/31
                                                                  5           518,449       2017/8/31
    fut         3,704,380                                         6           518,449       2017/9/30
                                                                  7           518,449 2017/10/31
                                                                  8             75,240 2017/11/30
                                                                  9                         2017/12/31
                                                           ..o..·+
                                                            oi:            3,704,380

 1'1~=i),~~ 7!Jffii'7itlJJ' ti}Jffl~~iitil!i!P] ~.!§ittlJ~lll&fjilfi~.
                                1


 J;)..t~t,j{~Fffi-f~H~ , ;iq~Jl12=.JJi!~ , ~ii.&ltt~lE ,; ; : . a · it~ij.
 !l[J,m~PJJt~f'.ii.i~fcil~P'.ll±L!.~.~tt~Ll-'t?ia9 . ffltitlJJt;i'l:m , -~i~~~~l                              .
                                                                            r l""t           r           ~-
                                                                                                         C"


                                                        ffit-~t1~~.I&,~ ( :1t~";                                  ~~~Ej
                                                                                     .           ,. ..' x'
                                                        2.o   17 if 4 ' ·Fl:                Ji ~~
                                                                                     "iR ) 'ffi~~~E.J j1~~mx
tttU~S9f!i~iiJ.'tt.§-~{ii[~if. t§.f*:i:t:
                                      _ :ftE
                                                                                ~    IE '~HfaJ'9EJfOO:ttttl
-'t?i!!J~B9/ilzf.:t~JroiUlffl Bi@1'1-F.l



                                                                                            !lf- B
                Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17         Desc
                                         Main Document    Page 26 of 50




   ittil- · B<flllJiJJt£2017tf61JltlRtl-U
                                                                    it111= · a«tc,111a1titlll
          DlffJUlllill"Fi!ltiffl
    i£.             V I :n.             ·:m:t                ll·                   ( ~)          l.f    01 iiJ
            1         233,619      2017/4 14                       1            233,619      2017/4/14
            7        233,619       2017/5 31                       2            233,619          2017/5/31
            ~
                     611,193       2017/6/30                       3             233,619         2017/6/30
          4          611,193       2017/7/31                       ..,           233,619         2017/7/31
                                                                   5             233,619         2017/8/31
   ..o.·+
    c:,l:          1,689,625                                       6             233.619         2017/9/30
                                                                    7            233,61 q 2017/10/31
                                                                   8               54,292 2017/11/30
                                                                   9                             2017/12/31
                                                             ..o.·+
                                                              i:::il:          1,689,6]5


 1:t&,:~ ~:.llro f3 7J rn filitffr , feJIJl;t!ij;f;j~~~ml~it.lW~l:1;l&-Q f.littl.
 ~~~~~F~~.1-1~~m=n~ .fii:ll&llt..~m.~mn                                         ~
 ~~mutU:m;afcJmliJilirtiB:A:ittiJ=!=58':l . 1t1itt1J~i'I:& . ~1-~· i tfli~Y~:u




                                                             1'>17 ff:

                                                                         , ·1:~. t,·· /,!l
ffi~5!~ (        -f:il!a~6] Fc.l.ffi~:j ffi,m.tiat.i~ ~~
                ~t* )                                                              t ~t;l!j,.,         ~6.) ~wJie~
it ~J~~Bf:rfftl§-n.21*i.iEru1I. @f~BW ~2017                                             El~-
                                                                                         ·- . iUUlieJt:J§l!U:tt~1J
~ t<JiErr:J@11iXlilii~MBE~1' ~



                                                                                                       ''r       8
            Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                                     Main Document    Page 27 of 50




 itttl- : .!f.1i!fJi/JT£2017~ 6J:JA~~ft~
                                                                   ittil= : H f*,.iBj:itttJ
         MliiilJttlium'"FiiEJXitttJ
  u        ~U! ( ::re )        i±WAa:tiaJ                iltffi:      ~~ (~)             iiff}:13,jja)

      1        705,266       2017/4/14                         1          705,266       2017/4/14
      2        705,266       2017/5/31                         2         705,266        2017/5/31
      3      1,802,738       2017/6/30                         3         705,266       2017/6/30
      4      1,802,738       2017/7/31                         4         705,266       2017/7/31
                                                               5         705,266       2017/8/31
  filt       5,016,007                                         6         705,266       2017/9/30
                                                               7         705,266 2017/10/31
                                                              8            79,147 2017/11/30
                                                               9                       2017/12/31
                                                        filt           5,016,007




ffiffil~ c:ltm) f:j~~~~ ~~x..i            *~~~~®~J~tli9~,
                                                       ~~~~ x1Wi~im
i.ttJ~~ffli-rff~f§~{~i~ff. tB{~~~BJtll' 20N?¥8F.l 18(' ' fB]f9EJimi.tiW
~~J;E~/iil1-.t~l!iiiUJtllBg1'1'F.l      -... .~ '~-.:: _
                                                      * ~( iel)~~                         P.!
                                                                            I   \
                                                        1017 $            lf•...)1       l'f- 8
 Case 2:19-bk-24804-VZ       Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                   Desc
                              Main Document    Page 28 of 50




)l!Jm~i:.r-em~~l!IJ :
      tt~!M~\.t~Jl!Or
      lttlJ- : 11<Uidl1£2017lJ!6.1!1/lffli'l'J$         lttll= : ll<lfMlim!ttll
             liilJIUPll"Flil:n>ffl
        lWtt d(Je)              l:Effl)(i))       111:J!l       d     ( 71:)      lif:m;l/'!l
           1         142,SGS     2017/4/14              1,           142.S~S 20.l7/4/l4
            2        142,565 2011/S/31                      2        142,S6.5     2017/S/31

            3        393,234      2017/6/30                 3        142.565      2017/6/30

            'I       393.234      2017/7/31                 4        142,565      2017/7/31
                                                            s        142, 565     2017/8/31
        $;.t       l.071,598                                6        142,565      2017(9/30
                                                            7        142.565 2017/10/~l
                                                        8             73,642 2017/11/30
                                                       <j                        2017/12/31
                                                  flf<t             l,07l ,S98




                                                                                    /4, 8
Case 2:19-bk-24804-VZ          Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17             Desc
                                Main Document    Page 29 of 50




      itilJ- : ffiffi!,Ji;JJ7£2017~6F,j~ffii~MlB           ittiJ= : ffiffff{i~~~itilJ
             iM?~iUfuffijfir=~~ititJ
        mJJl      JEMi ( jc)        i±:~B1fsJ      itt§r       JE~iii ( 7G )    i±~B1fsJ
              1      391,149      2017/4/14            1           391,149     2017/4/14
           2         391,149      2017/5/31            2           391,149     2017/5/31
           3      1,016,132       2017/6/30            3           391,149     2017/6/30
           4      1,016,132      2017/7/31             4           391,149     2017/7/31
                                                       s           391,149     2017/8/31
      .A.'t
      i::Jt       2,814,561                            6           391,149     2017/9/30
                                                       7           391,149 2017/10/31
                                                       8             76,519 2017/11/30
                                                       9                       2017/12/31
                                                   .A.'t
                                                   i::Jt         2,814,561
             Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                        Desc
                                      Main Document    Page 30 of 50




it11J- : ffil9UJf4Jr£2017~6~Ji!M91-8ll                             itill= : AiiiliU,la,:ittJJ
        ltiUJ!mil"flmiffl
                tiill (ju)       ~ilil                  il:l:11f       ~(jj;)                          i:tfflr!le.J
 iil:lll'.
                                2017/ 4/ 14                    1           318,458                 2017/4/14
         l          318.458
                    318,458     2017/5/31                      2           318,458                 2017/5/31
         2
                    803,287     2017/6/30                      3           318,458                 2017/6/30
         3
                                                               4           318.458                 2017/7/31
         4          803,287     2017/7/31
                                                                   s       318,458                 2017/8/31

                  2,243.490                                        6       318.458                 2017/9/30
  '15it
                                                                   7           318,458 2017/10/31
                                                                   8            14,283 2017/11/30
                                                                   9                               2017/12/31
                                                         A't
                                                         c:,J;           2,243.490


 m,:J;i:..u~ § 7-l•irulrrr . fijJ!J.l~ll5;t-.tJQ:~TilncJ~ !sittJ~Wla&:f;i-Om,
 i:~~~Fffif~~ . ::R8~=n~8 . ~                                      ~~~ . ~
 ~~5.lill;M"fital*~:±lRJ.Rl:tttJ~8\J , Jmtt/J~ i'F~ . i:J, '                               " \
                                                                                                 <\.      1

                                                       *-~~tr'~-~ ~ )f;iill&                                           6J
                                                           "").O I  7~            lf- . P.J. /" 1~ (~'-_.,
                                                                         I .


 ffitll\f2!& ( ~tffl) ~ffl~s] jiij~~ ffi~i'JJ                      ~ J~ ,             Y!•        :fi'j~~a'.J j;J'jli.i~J.m
 itfi8\JmP¥!§-1t2~iiEJ!1x. @Ii~                               ;li}20£18.I=.! 1s .,. lilW!faJ:!l!Je1i:mtt~J
 ~~~8\J~f:1mliilJJIJl8@1'1'.I=.!
                                                        *~ (           7'
                                                                               ~t~
                                                                                      -
                                                                                1, ·-. :
                                                                                                   [i~6.]

                                                          ;.01/ ~ ......;.i(               .f-.1           14,, 8
              Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17    Desc
                                       Main Document    Page 31 of 50




i.ttlJ- : .ffi~~zi1.Jtf2017~6F.l/ilffii~~$
                                                                     i.ttiJ= : Hi¥11ii:EiS:i:ttlJ
        M~J<nffl"Fn~i.ttiJ
  u        ~Wi   cn)            ~~ft,jfe]                   ii!!!i       ~wi < n)                ~a..tfeJ
      1          41,673       2017/4/14                            1          41,673           2017/4/14
      2          41,673       2017/5/31                            2          41,673           2017/5/31
      3        107,129        2017/6/30                            3          41,673           2017/6/30
      4        107,129        2017/7/31                            4          41,673           2017/7/31
                                                                   5          41,673           2017/8/31
  filt         297,602                                             6          41,673           2017/9/30
                                                                   7          41,673 2017/10/31
                                                                   8            5,894 2017/11/30
                                                                   9                        2017/12/31
                                                           .a..'+
                                                              t
                                                            i::J             297,602

t1fA~~:.i.ItI! El 7:1£1afvi#fJ- , mM~llff-f1W-A~$!oJtm !§"tt~Uffi:$!11§~&a~.
i:..t..t~~~Pffi-t~~ , :::f""'4ijx-.f~.=J:ii!al , Etl?&ltt~~ , R~~f~l§Jltti±~i.ttJ.
~omR~tttm~rPJ~l5'.llli~i±~i.t~J~e9 , mti.t~U~f'F~ , i:..t~iB.'.&~ffl;r:)~t.
                                                                                         '*'

                                                                               4-   j=j          (If 8

ffitru~ ( ~tJ¥- >~a~~Rl fa.l~x-.t .!f-tmw:i~J!(m~~~"-1~) ~rn~a.1 ~i*1t~
i.ttU~(Bfflfr~tB- ~{~iiEffi:ff. @fi~~ ~1017~8~ l8 , f~iiL1fflfeJ7:1 El~i.t~J
~~~99IDZf1WAitI!iUM 8~1'1'~
Case 2:19-bk-24804-VZ     Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17           Desc
                           Main Document    Page 32 of 50




       m~¥ili:~~,~~~~~P.J :
                    ttxt~P.J~~iI~ittLl~D""f :

            ittnl          ~W!   (]Ii)            i!~B1isJ

             1                       73,321     2017.1.15 El

             2                       73,321     2017.2.15 El

             3                       73,321   2017.3.15 El

             4                       73,321   2017.4.lSEI

              5                      73,321   2017.5.lSEI




         {1~~~:.trm El ~~f:sntt:fi , ~~J]~~~11~~~~fEiJ1£~~tt~u~wrn1§1[fmu~.
         ~ll~~~,iiz~m , :iF~~x~=J:J~lm , =sffi&ltU~~ , ~'§'.J1[ij;>U~@lltID'AittU.
   Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17            Desc
                                     Main Document    Page 33 of 50




;;;!JJJlrtstJLMWnJ.U~~~ :
      t~'1<.IJlltO~lt:9LI lWM"F ·
      lt.\\'J- : llilltlll\lJ~2017.1116Ja...,,...
                                                                ltl'l= : .!i!a\mlttll
                11lllt,1!!-,,.1"l.ffllti)J
       mt,         it•   (ii.)       ~~                 l!L9I      • • {,c)       IDl'S'lflll
            l         322,767      2017/4/14                l         322,767    2017/4/14
           2          322,767      1017/5/31                2        322,767     2017/5/31
           3          843,663      2017/6/30                3        322.767 2017/6/30
           4          11<13.669 2017/7/Jl                  4         322,767     2017/7/31
                                                           s         3t2,767     2017/8/31
      Stt           2,332.8S9                              6         32~.767     2017/9/30
                                                           7         312.767 201,/10/31
                                                            8          73.492 2017/11/30
                                                            9                    2017/12/31
                                                        ~t          2,332,8.59




   . I f ~ ( ;jt# l R ~ ~
   tttl/~a<Jaff-3®-R!!~liI!l!1£ !§
                                             ffi•
   ~~~f'1~~J!1!8iilT\1'-F.l                         -
                                                    2
              Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                                       Main Document    Page 34 of 50




i.ttiJ- : ffim.t$illlt£2011~6F.11~oo~~mi
         ~fuiliJtl"Fa.tittlJ                                        tttJJ= : Hi¥•~~ittJJ
 iruJf     ~ ( 5G )            lm!J1fe.]                   ill/fl      ~~ (Jr; )                ~!J1fa]
     1        234,246        2017/4/14                          1           234,246         2017/4/14
     2        234,246        2017/5/31                          2           234,246         2017/5/31
     3        637,936        2017/6/30                          3           234,246         2017/6/30
     4        637,936        2017/7/31                          4          234,246          2017/7/31
                                                                5          234,246         2017/8/31
 filt       1,744,363                                           6          234,246         2017/9/30
                                                                7          234,246 2017/10/31
                                                                8          104,642 2017/11/30
                                                                9                 -       2017/12/31
                                                           filt         1,744,363
Case 2:19-bk-24804-VZ               Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                             Desc
                                     Main Document    Page 35 of 50

                                          -=- -jJ"1t tx.1t ~ 7k ~ ti> ix.
                                                   ~ r"Jl ti> ix..::..




    jJ' -ffi'-iiE-;--;;~ : [ 51021119720228123 7]




         ~ ..:+-.
         -  J '



         lf LJXX-~~Jt-~ 26 ~~Jttf 7tti1J-f [2017] Jf- [09] J1 [13] 8 {o [2017]
  4-[ 09] JJ [ 15] EJ ?f :i-1 p;1§ 1';)-((~ Jt tr 11 .tx. #il. ti} ix.)), 1r7 L p;j-=-- ~ 7t jj J.:Y- [ 2017]
                                                                                                      1



  4-   [09] JJ [13] 8;fo [2017] Jf- [09] JJ [18] 8 ?f~T                                    «-=--~1l.tx.1l~~t1*
  WJ- ix.)) ;fo ((-=-. 7i 11 .tx. 11 ~ ~t 1~ fl} ix. i: ~ r "ff.. ti} ix.))   i;~   ~ 1r1 7i X. L   7i ~ it A. I\ $
  ¥ 36482784.89 JG[*-~ A.I\$:                  41tM1Ei.Jf4~4~17i ~1t*1Ei4~H~.Jf JL4~1 feJ J.!i-..~ ];
  ~~~~tl}~,26~AJttfr.,~~~~~~~##~T L7i,                                                         ~1r17i~L7i~
 114t-t.. t~ .:Y- 2018 4- 09 JJ        12 EJ ! 1J$}] o




                                                           1
    Case 2:19-bk-24804-VZ              Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                                 Desc
                                        Main Document    Page 36 of 50




           1
                            ·m• ••~•H1:H>-tt·tt              ~•m••           *#~t:~• < a.11:.2011oe1s >    -19··~~"'....
                                    rtt!IJJ-ii ii!i:filllH~'iiJ                      1622569.28                      0.00
           2                        faJjij.ffl IIii!H!fl!!l1} i'iJ                   848646.22                       0.00
                                                                                                           298163.24 ( e.:JF ...'mVI.
           3                        fit~ t-39 i i!HfJ!l 1}'i'iJ                      3702336.00           iiF , tb-11/J:JHlm§~"'!l
                                                                                                           ~~     '1\.1HP1t-ili:t )
           4                      ~i:P ll SJ< :itfl'..·flHt fr ,imm                   3681996.66                     0.00
           5                         i!Uffl~1*ii!rfiPH~m                               944501 .00                    0.00
           6                     F'-li'i!i"~!j:ii!r!atlii:filfl1}1,]                  1561944.18                     0.00
           7                   rt ti!~ !ll!liU'« la if-~ PlUlf f.E-0 i'iJ              499016.31                     0.00
           8                       -i'i~ltfal ~ii!i:filllH~i'iJ                       1301266.69                     0.00
          9                  ;f-Jgip;,RA!f 1i!i~t$I,N:fil!l{1}'iij                    2362971.30                      0.00
      10                           ii?mlJ'Hiii!i-WIR-0'iil                             759719.50                      0.00
      11                         Jif)i;Q~i i!r-ft ll.Plrni'il                          247595.10                      0.00
      12                            £1,;~1!t~;l!!ii!i:ffli{1}i,J                       254082.71                      0.00
      13       nUB~-oi1!i      1':!!Jlli)'(~~r-i!i~tlli.uifflirn'i'il                   64035.00                      0.00
      14       lHl:H}';sJ         *E<ti~:itfl'..ft.#M-0'/ll                            2723733.94                      0.00
      15                                tMlilllJ1lri!rfl°IIR-0iiJ                      1328644.27                      0.00
      16                           5iiJ IWIU¥ :it f l'..ft tll:fi Plrn iiJ             1707940.93                      0.00
      17                       w*.e. a m.:n!at,pI~fl°m~m                               2074703.07                      0.00
      18                               -tit~~iltii!r:f!il!!l~'iil                       681172.49                      0.00
      19                      *~~~3t1fii!Htt.\'lfl°l«1}'iiJ                            1247734.59                       0.00
      20                      !lif 5IWJ ~ a II :it fl'.. tLt::fHM}iiJ                   1065749.07                      0.00
      21                             liti.R!!AAl!iii!i:fif!R-0'/ll                       924944.25
     22                         ~JJll'i1i e:•;l!!ll*ii!i~H~-0 iil                      941198.31

     23                             }.Rflll~:itft.·IU¥#11~'ll'J                         78598UIQ

     24
     25
     26
     27
     it



2
            Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                 Desc
                                     Main Document    Page 37 of 50




                                                           .~ ,.,,.~   I.:,,•   !,1•   11,




                                                    ,.,,;:\ '.-:.; ; ~          • J.. ·,. ',.
                                                         ~ : ·,    ...... 1 ·: {             , ' ·, -



                         o/:ii: 1*ifJL:f}#Jt;~~1i,,til;i( C~~~) . ~~R/~6)
                                                                                                        .,' '   (;




    ~[

.5t\Cf)'1
 ~\O•

   ~1t~
Case 2:19-bk-24804-VZ            Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                                  Main Document    Page 38 of 50




                                                   8~J~ ]


                                              "1
                                    es!>'!>

     ~ 17J"iiE ~ .!J!i: [   510211197202281237 ]
Case 2:19-bk-24804-VZ      Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                            Main Document    Page 39 of 50




       G7f :    hll-91>~



       fr"* :
Case 2:19-bk-24804-VZ                    Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                         Desc
                                          Main Document    Page 40 of 50




      'f :ff:     Jfd.l\!.{y ~ t' fit 1t ,t .:ji_;f_ ( ;fr,     ,'f, ) -1J fll/A   '3)

      #.fo)f: [ ;fr. ,'f, rjr J1@r >l lK ~ m'l    "E4Ji.j:_ 1.t~{t;fr.(11:£ ?Z -=-~ 1 ~)]

      ~ %:.1\*-.A:           ff*-. t\.




     j];j~l:~ffl~ ~~•j:_~~~-1]~~~

     j];j:ff 2:    .;(~.~tFJi!T %-1fn../~ '3J



    iJ;j ~   4:   A ;:x_ tJJ .iit, k 1-t 1t ~ -1f FR/~ '3J

    j];j:ffS:      t~r/f~-~~&~ffl&~~~.3]

    j];j~6: ,ft,$. (~t,,j,,)              &jt&~~tt?)-;fffpl./~6]

    iJ;i ~ 7 :    ;rt f l·l .'li ;ijt *- 1$ 1. ;j:1. ~ ftl. /~ 6]

    iJ;i~B= ~i~~~~r%k~#•~~~6J

     ( J,:Cc.~# p;j ~)



         ~ ~f-         [ 2017] lf- [ 09] JJ [ 15 l                    8 i!At T ;;ffl iA, J;ffliA 1   xx. ~{r-J {x.f1J :x.. 4r-,
   ~it$-, 'f ~ X. p;j ~ {P [.. ~ -#---it AR, rp ¥ 884815 3. 65 [ :k ~AR, rp : ~Hei ~H~-lt

                                                                      1
Case 2:19-bk-24804-VZ       Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                             Main Document    Page 41 of 50




 If 7f: ~ if.YLt}#J *t ~e'At ,t4t;K Ut ,i) ~ j!R1.t} 61

 ?f~:




                                               3




                                                          .1
                Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                Desc
                                         Main Document    Page 42 of 50




                                                       I
                                           ~~itllJ=ff


                                                         'I
tttiJ- : Jf.~"ifl7£2017~6F.18~~ft6                        /                        it!IJ= : fff¥.iif.ltllJ
         .iiilJQfiiitl""F~ittJ
                           i15~B1f!3.I                                     in:Il       ~Wi         (7:G)                       ~mtfaJ
  ·i!E/l   ~~(~)

                                                                                   1          14'D,640                   2017/4/14
      1        149,.640 .2017/4/14                        I
                                                              1,

                               2017/5/31                                           2          149,640                    2017/5£31
      2        149,p40
               384,876         2Q17/6i 30                                          3          149{640                    2017/6/30
      3
               384,876          20).7/7/31                                         4          149,640                    2017/7/31
      4                                                       I



                                                                                   5          149,640                    20.17/,8/31
                                                   '

             1,069,0Jl                                                             6           149,640                   2017/9/30
  ffit                                                         '
                                                                   ,
                                                                                   7           149,640 2Q17/1Q/31
                                                                           I
                                                              I

                                                                       !           8               21,553 2Q17/ll/30
                                                                               '                        '
     {-
                                                       t                       ~




                                                                               fut
                                                                                   9
                                                                                           -!"""   ..




                                                                                            1,069,Q3l
                                                                                                                 •
                                                                                                                         201ff1273i
                                                                                                                                        '


 i'.fm . ~C:J.Jtli § ;/g~fflf!fq-:r , ~tffl~~f\j~~iffioJJffi.!§i,f~U~~lll§~ffiu~,,
 ~:J...t~~~F-~ f~ , :f:1ijx1tll=.15i!11 , :sffi&llt~)E , ~~1it
 ~[]!llf.2ffillt§\J~[q]~'5J~~~~tt~tl~!B , ~tt!U.:t=5i'F~                                      I    ~).~'
                                                                                                              ~;
                                                                                                                     '   ' '


                                                                   I                                        -- ~ '

                                                                                                            LJ.::•
     f                                                             ' *~~ffi~                                 .!**<
     I                                                                 b-0,7           ~




                                                                                                                               '~ El
         \
 Case 2:19-bk-24804-VZ        Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                  Desc
                               Main Document    Page 43 of 50




lttil- · U.lil tjiill a: 20l 7lt\6 Ji! U* 1$             ltill:::: : - ~ i t i l l
       Hllfltl!affll"Fl!imttn
 u1 ua    ,,1, I ,r; l lmll!lfoJ                lllllt       it~   (:,i;)         li!ilXBgjiiJ

      l         2•11 <l.81   2017/4/14               1          241,481          2017/4/14

      l         241.48)      2017/5/31               2          241,481          2017/5/:31

      ~        662,604       2017/6/30               3          241,481          2017/6/30

      •1        662,604      2017/7/31               4          241,,481         2017fl/31

                                                     5          241,481. 2017/8/31

 ts.~         1,808,170                                  6      241,481          2017/9/30
                                                         7       241,481 201.7 /10/31
                                                         8      1.1.7,804 2017/U/30
                                                         9                       2017/U/31

                                                 ~+            1,808,170


t,J ,ll~l.'.!llJHll t;J4\ll'.llllli . qgtii;E/~~llli-'3i.tt!l~Hn.
1.'l.tfMX7.31"'1i!f~ . ~lJ~ffl.:1.iil51R , ~iti&Ut....i',Jl,E, ~~    Q iti.lJ.
~a~~lltli!J'fi!'illlti!iJtHWB~rtit!l~89 , Jffitit~f'Flit . ~..l;$:' ~~
                                                                            ''¥{!.1"'J'"'I!.'    "'

                                                .lf-VJl$TJJ~rm        ~m < ~5t l i ~~5J
                                                 ~,7~              4- ~. ~ltf a
                                                                                     --
               Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17       Desc
                                        Main Document    Page 44 of 50




1
~:}.c.ll.~t)f~WJ& l\.:tr.fllSU~{illQ~~:

       ti·~jyt.,,J~~'~"il:t,;ii !tl~D"F :
        ttl1J- : ffitlfJii/Jr:E20171f:6J:IJQIWU9~'8a
                       lml!IIR-"FRttWJ                                tttll= : H!¥,aR~ttJJ
          il!J(l         ~i~(,c)        E:~11<:liiO          illitl      @fi (;n;)          ~(ii]
               1            98,177     2017/4/14                  1          98,177        2017/4/14

                   '
                   3
                            98,177
                           253,633
                                       2017/5/31
                                       2017/6/30
                                                                  2
                                                                  3
                                                                             98,177
                                                                             98,177
                                                                                           2017/5/31
                                                                                           2017/6/30
               4           253,633     2017/7/31                  4          98,177        2017/7/31
                                                                  5          98,177        2017/8/31
          $it              703,620                               6          98,177         2017/9/30
                                                                 7           98,177 2017/10/31
                                                                 8           16,383 2017/11/39
                                                                  9                       2017/12/31
                                                            ~+             703,620

       ~~•Lmi§~•<mnrr,w~~imM~~~~tt~~~-
       L.:.t..tM:FnMi-W . ;r-io~=nn . ~i:ffi:llt~~ • ~                                                    ttt.iJ.
       M~lltrnJf.'f/;J!tilr.lllil:lm,:i.til.J-'IS9~ . liilittl-'!Si'J:/l , ~·          ~t
                                                                                        ' . ~ir;k.
                                                                                               I_.,

                                                           ~~~fit,~*cm:t       .   .



                                                                                   '\            \
                                                                                                     ---~
                                                                                                      '
                                                            2 oil ~           4-        Fi ..J..lt,...B
Case 2:19-bk-24804-VZ   Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17   Desc
                         Main Document    Page 45 of 50




                            EXHIBIT 2
                Case 2:19-bk-24804-VZ                     Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                            Desc
                                                           Main Document    Page 46 of 50
United States Bankruptcy Court for the Central District Of California - Los Angeles Division Your Mail ID is                        159209883

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020016

 Case Number:          19-24804                                                                      File Date:           01/18/2020 21:41:29



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 COQ TENGJUN INVESTMENT (H.Z)(L.P)
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □✔ No □ Yes.      From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          COQ TENGJUN INVESTMENT (H.Z)(L.P)
             ________________________________________________________              Name        ________________________________________________________

Address        ROOM 5701,BLOCK B,
              _______________________________________________________              Address     _______________________________________________________
               CHINA WORLD TRADE CENTER TOWER III,
              _______________________________________________________                          _______________________________________________________
               NO.1 JIANGUOMENWAI STREET,CHAOYANG DISTR
              _______________________________________________________                          _______________________________________________________
              BEIJING 100020
City          _______________________________________________________              City        _______________________________________________________
                                                    100020
State         ______________________      ZIP Code _______________________         State       ______________________        ZIP Code _______________________
                            CHINA
Country (if International): __________________________________________             Country (if International): __________________________________________

Phone:       _______________________________________________________               Phone:     _______________________________________________________

Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□ No                                                                               □✔ No
□✔ Yes.                                                                            □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    507
                                                       Date        Filed
                                                            the Case      04/02/20
                                                                     Was Filed                        Entered 04/02/20 23:48:17                              Desc
 6. Do you have any number you use to
                                                             Main Document                     Page 47  of 50
                                                                                                    8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           33,931,508.93             unliquidated
                                                $_______________________________________
□
✔ No
                                                                                                        Examples: Goods sold, money loaned, lease, services performed,
                                                                                                        personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other              copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                            Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                  such as health care information.

     ____ ____ ____ ___
                                                □ No
                                                □✔ Yes.   Attach statement itemizing interest, fees,
                                                                                                         Litigation
                                                                                                        _________________________________________________________
                                                          expenses, or other charges required by
                                                          Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                  10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                     □
                                                                         ✔ No                                        □
                                                                                                                     ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                         □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                          12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                             under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________             □
                                                                         ✔ No
                                                                                                                                          some categories, the law limits the
                                                                                                                                          amount entitled to priority.
Basis
i     for perfection:                                                    □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                         □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,          child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that        □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                              rental of property or services for personal, family, or
Value of property:                        $_____________________         household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                         □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                         earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________            filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the           11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                       □ Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                              $_____________________
default as of the date of the petition: $_____________________           □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                         507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                          $_____________________
                                                                         □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable        (___________) that applies.
                                                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                         or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                      Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                    Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                             Desc
                            Check the appropriate box:
                                                          Main Document    Page 48 of 50
The person completing
this proof of claim must    □ I am the creditor.
sign and date it. FRBP
9011(b).
                            □
                            ✔ I am the creditor’s attorney or authorized agent.
                            □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         GUANGHUI XIANG                                                                 01/18/2020 21:41:29
                             _____________________________________
                            ____________________________________________________________                     __________________________________
be fined up to $500,000,
                            Signature                                                                       Date
imprisoned for up to 5
years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      GUANGHUI, XIANG
                            Name      ______________________________________________________________________________________________
                                    ROOM 5701, BLOCK B,
                            Address _____________________________________________________________________________________________
                                      CHINA WORLD TRADE CENTER TOWER III,
                                      _____________________________________________________________________________________________
                                       NO.1 JIANGUOMENWAI STREET,
                                      _____________________________________________________________________________________________
                                      BEIJING 100020, CHINA
                            City      _____________________________________________________________________________________________
                                                                                             100020
                            State      ________________________________________________ Zip _________________________________________

                            Country (in international) _______________________________________________________________________________

                            Phone     _____________________________________________________________________________________________

                            Email     _____________________________________________________________________________________________




                                                                                 Page 3 of 3
            Case 2:19-bk-24804-VZ                 Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                       Desc
                                                   Main Document    Page 49 of 50

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OBJECTION AND
 OBJECTION TO CLAIMS THAT LACK SUPPORTING DOCUMENTATION; MEMORANDUM OF
 POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN SUN IN SUPPORT THEREOF will
 be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
 manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 507 Filed 04/02/20 Entered 04/02/20 23:48:17                                       Desc
                                              Main Document    Page 50 of 50


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
